Order filed February 20, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00948-CV
                                   ____________

                    RWH HOMEBUILDERS, LP, Appellant

                                         V.

  BLACK DIAMOND DEVELOPMENT LLP AND KIRBY FRANK, INC.,
                        Appellees


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-39246

                                     ORDER

      On February 4, 2014, the parties to this appeal filed a joint motion asking
this court to adopt a briefing schedule. The motion is granted.

      Accordingly we order the following:

          RWH’s opening brief as Appellant shall be due on March 12, 2014, or
             such further date as extended by the Court (with a 15,000 word count
  limit);

 Kirby Frank and Black Diamond’s joint brief as Appellees/Cross-
  Appellants shall be due 30 days after RWH’s opening brief is filed, or
  such further time as extended by the Court, and shall contain both
  their briefing as Cross-Appellants and their response to Appellant’s
  brief (with a total word count limit of 30,000 words – 15,000 for the
  Appellee’s portion and 15,000 for the Cross-Appellant’s portion);

 RWH’s combined reply brief as Appellant and response brief to
  Appellant/Cross-Appellee’s cross-appeal shall be due 30 days after
  the opening brief of Kirby Frank and Black Diamond is filed, or at
  such further time as extended by the Court (with a 22,500-word limit
  – 15,000 for the Cross-Appellee’s brief and 7,500 for the reply brief);
  and

 Kirby Frank and Black Diamond’s joint reply brief as Cross-
  Appellants shall be due 20 days after RWH’s combined response
  brief, or such further time as extended by the Court (with a 7,500
  word limit) and shall be limited solely to a reply on their cross-appeal.



                             PER CURIAM